Citation Nr: 1751161	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a chronic respiratory disorder, other than asthma, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990 and from January 1991 to March 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge during an April 2012 videoconference hearing.  A transcript of that hearing is associated with the claims file. 

This case was most recently before the Board in September 2016 when it was remanded for additional development.  It has returned for adjudication.  


FINDINGS OF FACT

1. The competent and credible evidence fails to establish the diagnosis of a chronic respiratory disorder other than asthma at any time during the appeal period.

2. A chronic low back disorder was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed back disabilities are etiologically related to service.




CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder other than asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in September 2016 for the purpose of obtaining outstanding treatment records.  The treatment records were associated with the claims file.  Thus there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).     

Respiratory Disorder

The Veteran's service treatment records are absent of complaints or treatment for a respiratory disorder other than asthma.  After pulmonary function testing in December 1989, the physician indicated that the Veteran's baseline spirometry was within normal limits.  His only respiratory diagnosis through the appeal period was exercise induced asthma.  The Veteran's February 1991 separation report of medical history notes that the Veteran had asthma and used an inhaler as needed.  There were no additional respiratory diagnoses noted.   [Service connection for asthma has been established.]

The Veteran attributed his current respiratory condition to staying in "old barracks" during service and possible asbestos exposure in the Quonset huts in Korea.  There is no evidence that the Veteran was exposed to asbestos.  October 2014 correspondence from the Industrial Hygiene Supervisor at the Department of Preventative Medicine, Force Health Protection U.S. Army Medical Department Activity- Korea indicated that the only potential hazard/risk of exposure to asbestos associated with the Veteran's military occupational specialty would be in the mechanical rooms of buildings where he performed inspections and assessments.  It was deemed doubtful that his position would visit the mechanical rooms.  The Veteran has not provided evidence to the contrary.  Indeed, as provided below, there is medical evidence against a finding of asbestos exposure.

Private treatment records dating back to June 1994 indicate that the Veteran's lungs were clear.  See Treatment Records, Dr. J.H. June 23, 1994.  In December 2009, the Veteran sought treatment for a history of a shortness of breath.  The impression was "probable asthma/? Early COPD."  

During the April 2012 videoconference hearing, the Veteran's representative noted that the Veteran was diagnosed with asthma in service and that post-service records show continuing symptomatology and treatment for asthma and COPD in 1991.  The Veteran stated that he was placed on inhalers during service.    

A May 2012 statement from L.B. indicates that she met the Veteran in 1987.  She stated that in 1988, the Veteran began having difficulty breathing and was treated for bronchitis and asthma in service.  After service, his family physician diagnosed him with asthma and COPD.  

During a July 2015 VA examination, the examiner noted review of the Veteran's claims file and asthma diagnosis.  The Veteran reported that he was diagnosed with asthma while on active duty.  The examiner indicated that the Veteran does not have multiple respiratory conditions.  

In an August 2015 addendum opinion, the examiner noted that the Veteran has asthma but does not have asbestosis, as confirmed by a high resolution computed tomography (CT) of the thorax.   

A March 2016 addendum opinion notes that the Veteran was diagnosed with exercise induced asthma while on active duty.  However, it again stated that the July 2015 CT scan was normal and did not reveal asbestosis.  Additionally, although the Veteran claims COPD, a chest x-ray and CT of the chest do not support that diagnosis.  A pulmonary function test in June 2015 revealed normal spirometry, normal volumns, and a normal diffusing capacity, which is not compatible with a diagnosis of COPD. 

During a March 2017 VA examination, the examiner noted review of the claims file and the Veteran's asthma diagnosis.  The Veteran reported wheezing if he did not take his prescription medication for asthma before bed.  He denied any other respiratory problems.  The examiner noted that x-rays taken in July 2015 of the chest showed no acute process in the chest.  The lungs were noted to be clear.  A computed tomography scan of the chest showed no evidence for enlarged mediastinal nor hilar adenopathy.  There were no parenchymal masses or pleural plaque formation detected.  There was also no evidence for a pleural effusion.   The examiner found no respiratory disorders other than asthma. 

The record indicates he was seen for complaints of shortness of breath in service.  However, aside from his already service connected asthma, there is no evidence of a chronic respiratory disorder during the appeal period.  The Board emphasizes that the cornerstone for any claim for service connection is that the Veteran has a current diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

The Veteran's post-service treatment records fail to establish a diagnosis of a respiratory disorder other than asthma at any time during the appeal period or proximate thereto, to include COPD.  While there is a December 2009 notation of "? COPD", the July 2015 VA examiner was clear that a chest x-ray and CT of the chest do not support that diagnosis.  The private treatment records do not show respiratory testing or provide a confirmed diagnosis.  Alternatively, the VA examiners indicated that the Veteran does not have multiple respiratory conditions after a review of the claims file, taking a history from the Veteran, and appropriate respiratory testing and imaging.  Without a respiratory diagnosis, service connection cannot be established.  Brammer, 3 Vet. App. at 225.

The Veteran has indicated that he believes that he has a respiratory condition other than asthma, namely COPD, related to his period of active service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a respiratory condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Respiratory disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board therefore finds that the Veteran does not have a diagnosed respiratory condition other than asthma during the appeal period or during a period proximate thereto, and therefore, service connection must be denied.

Back

The Veteran's service treatment records are absent of complaints or treatment for a back condition.  To the contrary, the Veteran denied recurrent back pain on his February 1991 separation report of medical history.  

During the April 2012 videoconference hearing, the Veteran attributed his low back disability to his duties as a utility equipment repairman, requiring him to jump off of the back of cargo trucks and do a lot of bending, stooping, and climbing.  He also indicated that he went through mountaineering training which involved a lot of climbing and trauma to his back.  The Veteran indicated that he had self-medicated his back pain with Icy Hot patches but that they would not work.  

A May 2012 statement from L.B. notes that she met the Veteran in 1987.  She stated that he started complaining of back aches after he returned from service in Korea.  He attributed them to jumping and repelling.  She stated that his back pain has progressively worsened through the years. 

During a July 2015 VA examination, the examiner noted review of the claims file and the Veteran's diagnosis of herniated lumbar discs with radiculopathy in both legs in 2013.  The Veteran stated that he developed back pain in 1991 and was treated for this by a family physician, however, the examiner noted that there were no medical records to confirm this.  His February 1991 separation examination did not list any issues with his low back.  The Veteran admitted that when he was training to be an electrician in late 1991, he was lifting heavy electrical conduit and had back pain at that time.  An MRI from 2011 revealed 3 deteriorating discs and he was told he needed back surgery.  Imaging studies showed arthritis in the thoracolumbar spine and an MRI revealed grade 1 spondylolisthesis, disc bulge, foraminal narrowing.  The examiner opined that the Veteran's back condition is less likely than not caused by or a result of his military service.  The rationale was that the Veteran had no recorded back complaints while on active duty and even denied any back condition on a separation examination in February 1991, just prior to separation. 

An August 2015 addendum opinion states that spondylolisthesis is a congenital defect but that disc bulge and foraminal narrowing are acquired disorders.  

A March 2016 addendum opinion states that the Veteran's back condition is not caused by or a result of his military service.  The rationale was that the Veteran denied any back problems on his separation examination in February 1991.  Further, the examiner could locate no medical records of treatment in the service treatment records for back pain or any treatment for back pain through the 1990's except for a self-report to a primary care physician.  The examiner also noted that the Veteran filed a claim in November 2006 but failed to note any back disability.  Further, an additional claim in March 2011 did not include a claim for back pain.  

During a March 2017 VA back examination, the examiner noted diagnoses of lumbosacral strain, degenerative arthritis of the spine, and spondylolisthesis.  The Veteran reported the onset of back issues was in 1991.  However, he did not recall if he went to sick call in service due to his back disability.  He previously worked as an electrician/electrical supervisor, but last worked in August 2016 because of his back condition.  Service and post-service medical evidence was outlined in detail.  After a review of the claims file, taking a history from the Veteran, and an examination, the examiner opined that the Veteran's back disability was less likely than not incurred in or caused by his active service.  The rationale is that the Veteran's service treatment records are silent regarding a back complaint or diagnosed back condition.  Both the separation exam and medical history forms indicate a negative response by the Veteran to the question of recurrent back pain.  Post-service treatment records starting in 1994 are silent regarding a back complaint.  The first record showing a back complaint or condition is in 2006, 15 years after separation from the military.  There is no objective evidence which provides a nexus between the military service ending in 1991 and the low back condition first documented in 2006.  

Based on the above, the Board finds that service connection is not warranted for the Veteran's low back disabilities.  Despite the Veteran's contentions that he has had back pain since service discharge, there is no evidence of a back pain or treatment in service.  There is also no competent evidence of arthritis within one year of service discharge.  The first evidence of back complaints in the Veteran's post-service treatment records is from March 2006, 15 years after service discharge.  This weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  

Further, there is no competent evidence of a nexus between the Veteran's diagnosed lumbosacral strain, degenerative arthritis of the spine, and spondylolisthesis and his period of active service.  Consideration has been given to the Veteran's contentions that his back disability is related to service.  As a lay person, he is competent to provide testimony or statements relating to symptoms he has personally experienced, but he is not competent to establish that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 469.  With no demonstrated specialized knowledge pertaining to the etiology of a musculoskeletal disorder, his opinion may not be afforded more than minimal probative value.  See Jandreau, 492 F. 3d at 1377. 

Alternatively, the Board finds the VA medical opinions have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder, took the Veteran's medical history, and examined the Veteran before rendering the medical opinions that the Veteran's back disability is less likely than not caused or aggravated by service.  As such, the Board finds the VA opinions to be the most probative evidence of record.  

In sum, there is no competent or credible evidence of a back disability in service, no credible evidence of arthritis for over a year after service discharge, and no competent evidence linking a back disability to service.  The preponderance of the evidence is against the claim, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
  


	(ORDER ON NEXT PAGE)




ORDER

Service connection for a respiratory disorder other than asthma, to include COPD, is denied.

Service connection for a low back disability is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


